DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 35 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Claim 35 is indefinite since it attempts to claim a process without setting forth any steps involved therein—the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-29 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/070222 A1, hereinafter ‘222.

    PNG
    media_image1.png
    520
    351
    media_image1.png
    Greyscale
‘222 teaches a filter for filtration of oil and/or fuel comprising a bypass filter portion 26 and a full flow filter portion 28 disposed in a body 12 [0024-0024] [as in claims 16-17 and 35], wherein the bypass filter portion has a restriction orifice 22 having a diameter of 1 to 20 mm and particularly 2 mm [0025] [as in claims 18-21 and 24-27] and allowing the passage of 0.5 to 2 liters and preferably about 1.2 liters therethrough [0025] [as in claims 22-23 and 28-29].  As for claim 34, the bypass filter portion also includes a deflector (as shown by 22).


Claims 16-30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meddock et al. (U.S. 2005/0126965A1), hereinafter “Meddock”.

    PNG
    media_image2.png
    577
    349
    media_image2.png
    Greyscale

Meddock teaches all the limitations of the aforementioned claims including a body 101 including a bypass filter portion 102 of cellulose (cotton 32) and a full flow filter portion 103 of pleated metal (figure 3, [0032] of steel [0033]), including a 1 mm diameter restriction orifice 115 in the bypass filter portion having flow rates of 0.1 to 1.0 liters per minute (figure 10) [as in claims 16-30 and 35].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 32 is rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meddock.  Claim 32 includes a product by process limitation of the cellulose fibers being coiled or rolled.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The cylindrical cotton bypass filter portion  of 102 appears to be the same as that claimed such that the resulting product would be the same as that produced by product-by-process limitation.  In the event that the process results in the different structure, any differences are considered to be obvious. 

	
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Meddock in view of ordinary skill in the art.  As expanded above, Meddock teaches a pleated, steel full flow filter portion (103, 121) but doesn’t specify the steel being stainless steel.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the steel filter material of Meddock to be stainless steel being of the materials well known corrosion resistant properties.   

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Meddock in view of ‘222.  Meddock teaches specify that his bypass filter portion includes a satchel of moisture-absorbing polymer, but such is taught by ‘222.  ‘222 also teaches a cellulose bypass filter portion but that also includes a satchel of moisture-absorbing polymer [0027].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the satchel of ‘222 in the bypass filter portion of Meddock, since ‘222 teaches the benefit of removing water and moisture from the oil or fuel passing through it [0027] which would further perfect the filtering function of Meddock (which is in the same field of invention of ‘222).  See paragraph 0003 of ‘222 concerning problems that result from moisture in fuel and oil.  
 
Other Pertinent Art  

Applicant should also consider the following art: 

    PNG
    media_image3.png
    178
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    634
    489
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778